DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy, US 3,092,411 in view of Benardeau et al., US 7,162,802.
	Hardy discloses the claimed invention including a permanent body (17) having a plurality of protrusions (26, Figures 1 and 4), a replaceable tip having a proximate end and a distal end (10, Figures 1-3), the proximate end being opposite the distal end (Figures 1-3) and defining a 
	Benardeau et al. teach a removable connection between a permanent body and a replaceable tip, there is a magnetic element (14) located within at least one protrusion (12, Figures 1-3 and 5) that connects to a magnetically susceptible element (22) within a pilot hole (18, Figures 1-2 and 4-5), so that when they are engaged the magnetic element is arranged and configured to attract the magnetically susceptible element to engage the proximate end of the replaceable tip to the permanent body (see Figures; Column 2 Line 54 to Column 3 Line 3; see also Column 4 Lines 57-60).  Regarding claims 3-5 it is noted that Benardeau et al. teach that the permanent body is constructed of wood (Column 2 Lines 20-24).
.
2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy, US 3,092,411 and Benardeau et al., US 7,162,802 as applied to claim 1, in view of Davis, US 135,699.
	Hardy and Benardeau et al. disclose all elements previously mentioned above, however fail to disclose that the grilling utensil further comprises a ferrule.
	Davis teaches a similar utensil that includes a ferrule (F) with an upper portion and lower portion (the upper portion being the lower portion of F shown in the Figure as it is oriented, the lower portion being the upper portion of F shown in the Figure as it is oriented), the upper portion at least partially surrounding a permanent body (E) and the lower portion defining an insertion sleeve that at least partially surrounds a replaceable tip (A) when the replaceable tip is engaged with the permanent body (see Figure). It is known in the art to include a ferrule to further reinforce a region where a handle joins a replaceable tip or tool.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grilling utensil of Hardy and Benardeau et al. to .
3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy, US 3,092,411 and Benardeau et al., US 7,162,802 as applied to claim 1, in view of Fullerton et al., US 7,956,711.
	Hardy and Benardeau et al. disclose all elements previously mentioned above, however fail to disclose that the plurality of protrusions each comprise one or more threaded studs arranged complementary to the corresponding one of the plurality of pilot holes of the replaceable tip. In Benardeau et al., the magnets of the protrusion are maintained in position by glue (Column 3 Lines 58-61).
	Fullerton et al. teach numerous embodiments where a replacement tip or cleaning device (1012-14a to 1012-18c, Figures 14A-18C) that is magnetically engaged to a permanent body or handle (1002), the magnetic connection allows for a quick assembly allowing for a user to select replaceable tips often as necessary (Abstract). Fullerton et al. particularly teach a protrusion having a magnetic element (304, 306, 402, 406, 502, 508, 604 and 610), these magnetic protrusions are held to the permanent body by comprising threads so that the magnets remain in a desired orientation (Column 8 Lines 14-26).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Hardy and Benardeau et al. so that they comprises a threaded stud, as taught by Fullerton et al. so that the magnetic element is fixed into positon and remains in a desired orientation.
Response to Arguments
4.	Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
	The Applicant states that Hardy teaches a spatula handle with posts that are spaced closer together than a pair of corresponding grooves in a wooden spatula counterpart to form a friction fit. The Applicant also discusses that Hardy puts together the handle in a vise and forces the wooden spatula onto these posts. The Applicant argues that “the Office Action fails to address that Hardy teaches a completely different operating principle from the magnetic and easily-reversible fastening mechanism disclosed in the instant application.” The Examiner respectfully disagrees. The Examiner recognizes that Hardy uses the fiction fit technique as described by the Applicant that uses a vise. It is the teaching of Benardeau et al. that provides motivation for providing a removable connection between a wood permanent body and a replaceable tip that includes a magnetic element (14) located within at least one protrusion (12, Figures 1-3 and 5) that connects to a magnetically susceptible element (22) within a pilot hole (18, Figures 1-2 and 4-5), so that when they are engaged the magnetic element is arranged and configured to attract the magnetically susceptible element to engage the proximate end of the replaceable tip to the permanent body (see Figures; Column 2 Line 54 to Column 3 Line 3). This connection does not require a vise. Further, Bernadeau et al. teach embodiments that do not require “ramps” or rotation between the pilot hole and protrusion for assembly or disassembly (Column 4 Lines 57-60). It would have been obvious for one of ordinary skill in the art to substitute the engagement structure of Hardy for a system with a magnetic element located on at least one protrusion of the permanent body and a magnetically susceptible element within .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg